DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 5/2/2022.  Claims 20-37 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,860,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
	Claims 25, 31, 32, & 37 were previously objected to for minor informalities or lack of antecedent basis problems.  Claims 25, 31, 32, & 37 have been amended to overcome the previous objections and therefore the claim objections have been withdrawn.

Allowable Subject Matter
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding independent claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for determining a physical location of a first Radio Frequency Identification ("RFID") tag, comprising determining a first physical location for the first RFID tag read by an RFID tag reader, identifying second RFID tags from a plurality of RFID tags read by the RFID tag reader that are located in proximity to the first RFID tag and that are coupled to objects similar to an object to which the first RFID tag is coupled, selecting an RFID tag from the second RFID tags that has a first location confidence value associated therewith which is greater than location confidence values associated with other RFID tags of the second RFID tags, and modifying the first physical location based on a second physical location of the RFID tag selected from the second RFID tags, when taken in combination with any remaining claim limitations as recited in independent claim 20.
Independent claims 26 & 32 are directed to the same subject matter and recite similar claim limitations to that of independent claim 20 and therefore are allowable for at least the same reasons.
Dependent claims 21-25, 27-31, & 33-37 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876